Judgment affirmed, with costs. Memorandum: We base our affirmance upon the ground that there was no breach of the condition in the deed that the grantee should not sell the land during its corporate existence, as the undisputed evidence is to the effect that the corporation has been dissolved before the deed was given; and upon the further ground that the Statute of Limitations had run. (Civ. Prac. Act, § 34.) All concur. (The judgment dismisses the complaint in an ejectment action.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.